Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 01/25/2021.
Claims 1-4, 6-9 and 11-18 are under examination.


Allowable Subject Matter
Claims 1-4, 6-9 and 11-18 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 11/20/2020 and 01/25/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20160246816 A1		VIRTUAL FILE SYSTEM
US 20110138487 A1		Storage Device and Method for Using a Virtual File in a Public Memory Area to Access a Plurality of Protected Files in a Private Memory Area
US 20140006350 A1		METHOD FOR SELECTING STORAGE CLOUD FOR STORAGE OF ENTITY FILES FROM PLURALITY OF STORAGE CLOUDS, AND COMPUTER AND COMPUTER PROGRAM THEREFOR
US 20150128293 A1		APPLICATION DISTRIBUTION NETWORK
US 20080189558 A1		System and Method for Secure Data Storage
US 20110289178 A1		Host Device and Method For Accessing a Virtual File in a Storage Device by Bypassing a Cache in the Host Device

US 20080141039 A1		SYSTEM FOR USING A VIRTUAL TAPE ENCRYPTION FORMAT
US 20060259949 A1		Policy based composite file system and method
US 20180316649 A1		BROWSER DRAG AND DROP FILE UPLOAD ENCRYPTION ENFORCEMENT
US 7685596 B1		Deploying and distributing of applications and software components

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JASON CHIANG/Primary Examiner, Art Unit 2431